F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         DEC 2 1998
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


JAMES WARD,

          Plaintiff-Appellant,

v.
                                                       No. 98-3232
UNITED STATES OF AMERICA;
                                                    (District of Kansas)
JANET RENO, Attorney General for
                                                  (D.C. No. 98-CV-3187)
the United States; KATHLEEN M.
HAWK, Director of Bureau of Prisons;
J. W. BOOKER, Warden, United
States Penitentiary Leavenworth,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before BALDOCK, EBEL, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1.9. The court

therefore orders the case submitted without oral argument.

       James Ward, proceeding      pro se and in forma pauperis , appeals the district

court’s dismissal of his   Bivens -type 2 civil rights complaint against various federal

officials. Ward sought declaratory and injunctive relief, as well as damages,

alleging he does not expect to receive appropriate consideration for a sentence

reduction pursuant to 18 U.S.C. § 3621 upon completion of a drug treatment

program. The district court dismissed the complaint without prejudice as

premature, finding that because Ward had not yet completed the drug treatment

program, been denied the reduction, and then exhausted his administrative

remedies, the case was not ripe for adjudication.     See Abbott Labs v. Gardner ,

387 U.S. 136, 148 (1967) (holding that Constitution’s ripeness requirement

serves to “prevent the courts, through avoidance of premature adjudication, from

entangling themselves in abstract disagreements over administrative policies, and

also to protect the agencies from judicial interference until an administrative

decision has been formalized and its effects felt in a concrete way”).

       This court reviews the district court’s conclusion that the case is not ripe

for adjudication de novo . See Powder River Basin Resource Council v. Babbit          ,

54 F.3d 1477, 1483 (10th     Cir. 1995). Upon de novo review of Ward’s appellate


       2
           Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971).

                                            -2-
brief, the district court’s Order, and the entire record on appeal, we find no

reversible error and, therefore,   AFFIRM for substantially those reasons set forth

in the district court’s Order dated July 29, 1998.

                                         ENTERED FOR THE COURT:



                                         Michael R. Murphy
                                         Circuit Judge




                                           -3-